United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1609
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Jason Josh Parmeley,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 3, 2001
                                Filed: October 4, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judge.
                            ___________

PER CURIAM.

      Jason Josh Parmeley appeals the sentence imposed on him after he pleaded guilty
to two marijuana-related offenses. He argues the district court committed error by
applying an obstruction-of-justice enhancement, see U.S.S.G. § 3C1.1, denying an
acceptance-of-responsibility reduction, see U.S.S.G. § 3E1.1, and refusing to depart
downward for substantial assistance to authorities, see U.S.S.G. § 5K1.1, p.s.

      We reject these arguments seriatim. First, Parmeley was sentenced under
U.S.S.G. § 4B1.1, the career-offender Guideline; thus, his obstruction argument is
moot. See United States v. Unthank, 109 F.3d 1205, 1212 (7th Cir. 1997) (§ 3C1.1
enhancement ultimately had no effect on sentence as defendant was assigned higher
offense level under § 4B1.1); cf. United States v. McNeil, 90 F.3d 298, 300 (8th Cir.)
(because district court correctly determined defendant to be career offender, his
objection to court’s role-in-offense determination was moot), cert. denied, 519 U.S.
1034 (1996). Second, the district court did not commit clear error in denying the
section 3E1.1 reduction, as Parmeley failed to prove entitlement to it. See United
States v. Ervasti, 201 F.3d 1029, 1043 (8th Cir. 2000) (standard of review); United
States v. Honken, 184 F.3d 961, 967-69 (8th Cir.) (commission of obstructive conduct
ordinarily indicates defendant has not accepted responsibility; burden is on defendant
to establish entitlement to § 3E1.1 reduction ), cert. denied, 528 U.S. 1056 (1999).
Finally, as Parmeley does not claim the district court was unaware of its authority to
depart or refused to depart on account of an unconstitutional motive, the court’s
discretionary decision is unreviewable. See United States v. Causor-Serrato, 234 F.3d
384, 390 (8th Cir. 2000), cert. denied, 121 S. Ct. 2229 (2001).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-